DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-15 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
In regards to claims 1 and 11: Applicant claims
wherein the energy management control module supports the following control modes: 
a first mode comprising the power command mode and a stored power extraction mode that are mutually exclusive modes for any sampling interval where: 
in the power command mode, the energy management controller is configured to generate generator command data for the generator based on a commanded motor torque and an energy storage power command if the primary rotational energy of the internal combustion engine meets or exceeds the total vehicle load for a sampling interval; and 
in the stored power extraction mode, the primary rotational energy of the internal combustion engine is supplemented by stored electrical energy in the energy storage system to provide electrical energy to the motor to support the second vehicle load as a component of the total vehicle load if primary rotational energy of the internal combustion engine does not meet or exceed the total vehicle load for the sampling interval; and 
a second mode configured to determine an observed state of charge (SOC) of the energy storage system with respect to a target SOC to determine whether to provide electrical energy to charge the energy storage system or to introduce a switched electrical load to discharge the energy storage system for the sampling interval or a following time interval.
The claimed modes are considered indefinite for the following reasons:
wherein the first mode comprises two mutually exclusive modes, e.g. a power command mode and a stored power extraction mode.
Applicant claims a first and a second mode, however there is no structural support as to what triggers or delineates the first mode from the second mode. It is unclear in view of the specification if these two modes are mutually exclusive, as implied in claims 1 and 11, or if they are normal operations of the claimed invention that occur 
Second, it is unclear how two mutually exclusive modes (i.e. power command mode and a stored power extraction mode) may overlap into a single "first mode" separate from the observations of the second mode. While it is the position of the Office that one of ordinary skill would understand the claimed mutually exclusive power command mode and stored power extraction mode individually, and also understand how these modes are mutually exclusive as claimed, it is unclear how these two mutually exclusive modes operate within a single “first mode”, as claimed, or what patentable weight such modes require. 
Although it is implied, due to ambiguous language use, it is not clear as claimed if the energy storage power command of the power command mode of claim 1 actually stores power/energy into the energy storage system. Therefore, the metes and bounds of the limitation are indefinite. 
Corrective action or clarification is required.
In regards to claim 6: Applicant claims 
6. The energy management system according to claim 1, wherein the energy management control module is configured to generate one or more changes to a generator command data, a motor command data, or an SOC command data by a control algorithm to shave/reduce peak load for any sampling interval by drawing stored energy from an energy storage system for the sampling interval or next sampling interval or a window following the sampling interval
However, it is unclear what “peak load” Applicant is referring too, the total peak load of the vehicle or the peak load of the internal combustion engine. In essence, there is a lack of 
In regards to claim 9: Applicant claims a power module storable in a data storage device to support the first mode, the power module comprising a limiter for limiting power output to a lower limit and an upper limit;
However, Applicant is non-specific as to exactly what component (e.g. generator, engine, inverter, etc.) is being limited. Therefore, the metes and bounds of this limiter are unclear and indefinite. Corrective action or clarification is required.
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Osuga et al. (JP 2002 242234 A) herein Osuga.
In regards to Claim 1, Osuga discloses the following: 
1. An energy management system for a ground vehicle, (see at least Fig. 1 and 2) the energy management system comprising: 
an internal combustion engine for providing a primary rotational energy; (see figure 1, internal combustion engine 31); 
a shaft assembly having an input shaft coupled to receive the primary rotational energy, the shaft assembly having a first output shaft and a second output shaft; (see figure 1, shaft assembly 26, hydraulic pump 32 and M/G 30, and [0051] “a hydraulic pump 32 and a generator motor 30 are connected to an output shaft extending from one side of an internal combustion engine 31 via a gearbox 26”)
a first vehicle load coupled to the first output shaft for receipt of at least a first portion of the primary rotational energy, the first vehicle load comprising a hydraulic load of an implement of the vehicle; (see figure 1, hydraulic pump 32 connected to first output shaft and supplying hydraulic cylinders of 34 and 35 of the shovel, which are implements of the vehicle)
a generator coupled to the second output shaft to receive a second portion of the primary rotational energy, the generator converting the received primary rotational energy into electrical energy; (see figure 1, generator 30 connected to the second output shaft) 
a motor for converting the electrical energy into secondary rotational energy at a rotor of the motor; a second load coupled to the rotor for receipt of the secondary rotational energy, the second load associated with propulsion of the vehicle with respect to the ground; 
a vehicle controller for evaluation or management of a total vehicle load comprising the first load and the second load to determine if the primary rotational energy of the internal combustion engine meets or exceeds the total vehicle load; (see figure 1, power controller 40 and integrated controller 23 and [0042] “integrated controller 23 detects the lever operation output of the driver and the amount of electricity stored in the capacitor and the battery, uses the power of the internal combustion engine most effectively, and optimally operates the machine required by the driver” and [0044] “Control is performed to output a command or (2) to compensate the rotational energy of the power generator motor 30 operated as an electric motor to the excess of the hydraulic pump 32, which is insufficient with the output of the internal combustion engine 31.”)
an energy storage system for storing energy in a direct current (DC) form; (see figure 1, battery 41 and capacitor 42) 
a dual inverter comprising primary alternating current (AC) terminals, secondary AC terminals, and DC terminals; the DC terminals coupled to the energy storage system, the primary AC terminals coupled to the generator and the secondary AC terminals coupled to the motor, the dual inverter generating motor command data for the motor in a torque control mode or speed control mode based on data messages of the vehicle controller; (see Fig. 1, inverter 56 comprising primary AC terminals coupled to the generator 30, and inverters 54 and 55 comprising secondary AC terminals coupled to motors 38 and 39, and converters 57 and 51 comprising DC terminals to battery 41 and capacitor 42 respectively. It should be noted that all of these components are connected/controlled by Drive Controller 24. See also [0054])

 As best understood, Osuga discloses the following:
and an energy management control module configured for communication with the vehicle controller, the energy management control module configured to generate generator command data for the generator in a power command mode, (see figure 1, power controller 40 within the integrated controller 23), wherein the energy management control module supports the following control modes: 
a first mode comprising the power command mode and a stored power extraction mode that are mutually exclusive modes for any sampling interval (see [0034] “integrated controller 23 includes a CPU, a memory”, inherent that a digital processor as presented in Osuga has a sampling interval. It is also inherent that the battery cannot be both charged and discharged, as detailed below, at the same time, and therefore these functions are also considered to be mutually exclusive.) where: 
in the power command mode, the energy management controller is configured to generate generator command data for the generator based on a commanded motor torque and an energy storage power command if the primary rotational energy of the internal combustion engine meets or exceeds the total vehicle load for a sampling interval; (see at and 
in the stored power extraction mode, the primary rotational energy of the internal combustion engine is supplemented by stored electrical energy in the energy storage system to provide electrical energy to the motor to support the second vehicle load as a component of the total vehicle load if primary rotational energy of the internal combustion engine does not meet or exceed the total vehicle load for the sampling interval; (see at least [0060] “where the generator motors 36, 37, 38, 39 are operating as motors, the measuring instrument measures that the converted power of the AC / DC converter 50 is less than the power demand of the generator motors 36, 37, 38, 39. At this time, the converters 51 and 57 are controlled by the command of the general controller 23 to supply the charging power of the condenser 42 and the battery 41 to the generator motors 36, 37, 38, 39 with priority given to the condenser 42”) and 
a second mode configured to determine an observed state of charge (SOC) of the energy storage system with respect to a target SOC to determine whether to provide electrical energy to charge the energy storage system or to introduce a switched electrical load to discharge the energy storage system for the sampling interval or a following time interval. (see at least [0069] “When the controller 23 first detects via the control unit 22 that the voltage of the voltage / current sensor A of the capacitor 42 is a voltage that can be discharged in relation to the reference voltage, that is, a specific discharge voltage threshold A1 or more. , A 
In regards to Claim 2, Osuga discloses the following: 
2. The energy management system according to claim 1 wherein the dual inverter comprises: a data bus; an electronic data processor coupled to the data bus; a data storage device coupled to the data bus, the data storage device storing the energy management control module as software instructions within the data storage device for execution or processing by the electronic data processor. (see at least figure 1, control units 22, 24, wherein dashed connections are considered as data transfer lines, considered to be within the broadest reasonable interpretation of a data bus, see also [0034] “integrated controller 23 includes a CPU, a memory”)
In regards to Claim 3, Osuga discloses the following: 
3. The energy management system according to claim 1 wherein hydraulic load comprises an electrohydraulic actuator for controlling movement of the implement; and further comprising: a sensor configured to measure the hydraulic implement load, where the sensor is associated with the electrohydraulic actuator. (see figures 1, 2, hydraulic cylinders 34, 
In regards to Claim 4, Osuga discloses the following: 
4. The energy management system according to claim 3 wherein the sensor comprises a sensor selected from the group consisting of a hydraulic flow rate sensor, a hydraulic pressure sensor, and a boom lift electrohydraulic pressure sensor. (see at least [0034] “hydraulic sensor that detects the hydraulic pressure of a hydraulic pump” and “load detection sensors that detect the weight of the load when a load such as earth and sand are lifted by the bucket”)
In regards to Claim 5, Osuga discloses the following: 
5. The energy management system according to claim 1 wherein in the first mode in the stored power extraction mode the primary rotational energy of the internal combustion engine is supplemented by stored electrical energy in the energy storage system to provide electrical energy to the generator in a motoring mode to support the first vehicle load as a component of the total vehicle load if primary rotational energy of the internal combustion engine does not meet or exceed the total vehicle load. (see at least [0017] “when the control controller detects a command that the hydraulic pump requests an output equal to or higher than the output of the internal combustion engine, the integrated controller outputs the output power of the battery and the capacitor” and [0073].)
In regards to Claim 6, Osuga discloses the following: 
6. The energy management system according to claim 1, wherein the energy management control module is configured to generate one or more changes to a generator command data, a motor command data, or an SOC command data by a control algorithm to shave/reduce peak load for any sampling interval by drawing stored energy from an energy storage system for the sampling interval or next sampling interval or a window following the sampling interval (as best understood, see at least [0017] “when the control controller detects a command that the hydraulic pump requests an output equal to or higher than the output of the internal combustion engine, the integrated controller outputs the output power of the battery and the capacitor” and [0073]) based on: 
(a) a commanded engine speed commanded by the vehicle controller, (see at least [0034] “engine rotation speed detection sensor”) 
(b) a commanded torque or commanded speed of the motor that is commanded by the vehicle controller; (see at least  
(c) a present total vehicle load; (see at least [0071] “control unit 23 further detects that the demand power of the load”)
(d) a commanded generator power, (see at least [0071] “control unit 23 further detects that the demand power of the load is larger than the generated power of the generator motor 30”) and 
(e) a state of charge (SOC) of an energy storage system comprising an observed SOC (see at least [0068] “integrated controller 23 inputs operation commands for various operation levers (not shown), and also has a voltage / current sensor L at the input end of the inverter, a voltage / current sensor A at the input end of the capacitor 42, and so on. And each voltage / current value of the voltage / current sensor B at the input end of the battery 41 is input.”) and a commanded SOC of the energy storage system. (see at least [0055] “Each of the inverters 52 to 55 controls the AC output via the control unit 22 based on the commands of the integrated 
In regards to Claim 7, Osuga discloses the following: 
7. The energy management system according to claim 1 wherein the energy management control module further supports: a third mode configured to control a DC link voltage at the DC output terminals of the dual inverter pursuant to a voltage control mode. (see at least [0068] “integrated controller 23 inputs operation commands for various operation levers (not shown), and also has a voltage / current sensor L at the input end of the inverter, a voltage / current sensor A at the input end of the capacitor 42, and so on. And each voltage / current value of the voltage / current sensor B at the input end of the battery 41 is input.”)  
In regards to Claim 8, Osuga discloses the following: 
8. The energy management system according to claim 7 wherein the third mode comprises sending a net power command (P*net) to the energy storage system from the inverter. (as best understood, see at least [0017] “when the control controller detects a command that the hydraulic pump requests an output equal to or higher than the output of the internal combustion engine, the integrated controller outputs the output power of the battery and the capacitor” and [0073])
In regards to Claim 9, Osuga discloses the following: 
9. The energy management system according to claim 1 wherein the energy management controller comprises: a power module storable in a data storage device to support the first mode, the power module comprising a limiter for limiting power output to a lower limit and an upper limit; a state of charge (SOC) module storable in a data storage device to support the second mode; 
In regards to Claim 10, Osuga discloses the following: 
10. The energy management system according to claim 9 wherein SOC data outputted by the SOC module is configured to provide an input to the power module for generator power commanded output. (see at least [0055] “Each of the inverters 52 to 55 controls the AC output via the control unit 22 based on the commands of the integrated controller 23 (voltage control command, current control command, phase angle control command, duty ratio control command, etc.)” and [0068] “integrated controller 23 inputs operation commands for various operation levers (not shown), and also has a voltage / current sensor L at the input end of the inverter, a voltage / current sensor A at the input end of the capacitor 42, and so on. And each voltage / current value of the voltage / current sensor B at the input end of the battery 41 is input.”)
In regards to Claim 11: Claim 11 appears to be the hybrid loader comprising a gearbox, comprising the energy management system for a ground vehicle of claim 1. Osuga discloses a hybrid loader (see at least Fig. 2) including a gearbox (see Fig. 1, item 26 and [0051]). Therefore claim 11 is rejected the same or similar to claim 1, as outlined above. 
Claims 12-15 appear to be the hybrid loaders comprising the energy management system for a ground vehicle comprising the same or similar limitations as claims 6, 1, 2 and 7, respectively. Therefore claims 12-15 are rejected the same or similar to claims 6, 1, 2 and 7, as outlined above. 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Takeo (US 20160340865 A1) – That teaches a related hybrid loader vehicle, pertinent to claims 1 and 11.
Wu (US 20140182279 A1) - That teaches a related hybrid loader vehicle, pertinent to claims 1 and 11 at least at Fig. 3. 
Naruse et al. (US 6708787 B2) - That teaches a related hybrid loader vehicle, pertinent to claims 1 and 11 at least at Figs. 1 and 5.
Kaneko et al. (US 20130151055 A1) - That teaches a related hybrid loader vehicle at Fig. 1 as well as modes of operation at [0031]-[0032], [0048] and [0053]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on 
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
March 22, 2022
/TODD MELTON/Primary Examiner, Art Unit 3669